DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuniya US 8008149.

Pertaining to claims 1 and 7,  Kuniya teaches a system, comprising:
a substrate layer 10 having an outer surface;
a plurality of trenches 17 extending from the outer surface into the substrate layer;
a floating gate  12 over the substrate layer 10:
a plurality of active regions See Figure 2, each active region positioned between a different pair of consecutive trenches of the plurality of trenches;
a dielectric layer 13 disposed in each of the plurality of trenches See Figure 3 and on each of the plurality of active regions See Figure 2; and
a gate layer 14 disposed on the dielectric layer 13 and extending at least partially into each of the plurality of trenches See Figure 3.

Pertaining to claims 2 and 8 Kuniya teaches the system of claims 1 and 7, wherein the substrate layer 10, in each of the plurality of active regions, comprises at least one implant layer 19 see Figure 2.

Pertaining to claims 3 and 9 Kuniya teaches the system of claims 1 and 7, wherein the portions of the dielectric layer in the plurality of trenches form a plurality of shallow trench isolation regions The trenches are STI’s see Figure 3.

Pertaining to claims 4 and 10 Kuniya teaches the system of claims 1 and 7, wherein the substrate layer comprises silicon, the floating gate layer 12 comprises polysilicon Col 5 lines 12-13, and the dielectric layer comprises silicon dioxide 13 see Col 5 lines 44-45.

Pertaining to claims 6 and 12 Kuniya teaches the system of claims 1 and 7, wherein the substrate layer includes a plurality of bitcells (a bitcell memory array).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuniya as applied to claims 1 and 7 above, and further in view of Lin et al US 6297082.

Pertaining to claims 5 and 11, Kuniya teaches the device of claims 1 and 7 above but does not teach an anti-punch through layer in the active region.  Lin teaches an anti-punch through layer in an active region.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an anti-punch through layer in the active region as taught by Lin.  The ordinary artisan would have been motivated to do so in order to suppress the punch through leakage.  

Allowable Subject Matter
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a word line gate layer disposed on the dielectric layer and extending at least partially into each of the first and second trenches, a floating gate layer, a control gate layer over the floating gate layer and an erase gate layer on an opposite side of the control gate layer from the word line gate layer, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        4/29/21